       Case: 3:18-cv-00760-jdp Document #: 51 Filed: 12/08/20 Page 1 of 5




               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF WISCONSIN


JOHN BOUCHER,

             Plaintiff,

      v.                                    Case No. 18-CV-760

W. BRADLEY MARTIN,

             Defendant.


  DEFENDANT'S BRIEF IN OPPOSITION TO MOTION TO AMEND
                       COMPLAINT


      Plaintiff John Boucher seeks leave to amend his complaint, requesting

to add a new Defendant, Tammy Maassen, and an individual capacity claim

against her, founded solely on the theory of supervisory liability. (Dkt. 50 at 7-

15.) Allowing Boucher to file a significant new claim against a new defendant

this late in the litigation would cause undue delay and prejudice and would be

futile in any event. Accordingly, Defendant respectfully requests that this

Court exercise its discretion to deny leave for Boucher to file an amended

complaint.

                                 ARGUMENT

      Although Rule 15(a)(2) states that a court should freely grant a party

leave to amend its pleadings when justice requires, a request to amend may be
       Case: 3:18-cv-00760-jdp Document #: 51 Filed: 12/08/20 Page 2 of 5




denied on several grounds, including undue delay, undue prejudice to the party

opposing the motion, or futility of the amendment. Sound of Music v. Minn.

Mining and Mfg. Co., 477 F.3d 910, 922-23 (7th Cir. 2007). If the amended

claim would not survive a motion for summary judgment, the amendment is

futile. Id. citing Bethany Pharmacal Co. v. QVC, Inc., 241 F.3d 854, 861 (7th

Cir. 2001). Further, because Boucher is a prisoner, the amended complaint

must be screened by the Court under 28 U.S.C. § 1915A.

      Boucher’s motion for leave to proceed against Maassen should be denied.

This case already has proceeded past summary judgment. (Dkt. 45.) In the

Court’s order appointing counsel, the Court noted that “[i]t is unnecessary for

counsel to file an amended complaint or otherwise relitigate matters already

completed” and that counsel would need to meet the requirements of Fed. R.

Civ. P. 15 if he believes he needs to file an amended complaint. (Dkt. 46 at 1.)

      In the Preliminary Pretrial Conference Order filed September 10, 2020,

the Court set a discovery cutoff date of April 2, 2010 (Dkt. 47 at 3) and a trial

date of May 10, 2021 (Dkt. 47 at 5). The Court stated that “the later a party

seeks leave of the court to amend, the less likely it is that justice will require

the amendment.” (Dkt. 47 at 1.) In its October 9, 2020 order striking Boucher’s

amended complaint with no motion for leave to amend, the Court added that

“[b]ecause this case has already proceeded past the summary judgment stage,




                                        2
       Case: 3:18-cv-00760-jdp Document #: 51 Filed: 12/08/20 Page 3 of 5




plaintiff will have to make a persuasive case that the interest of justice

requires amendment at this late date.” (Dkt. 49.)

      Boucher fails to persuade that the interest of justice requires

amendment at this late date. The Court would need to screen the proposed

amended complaint. Even if the new claim survived screening, the new

Defendant would have little time to prepare discovery and dispositive motions

related to the new claim.

      In any event, the new claim likely would be dismissed, making the

change futile. In his proposed amended complaint (Dkt. 50), Boucher seeks to

add an individual capacity claim against Maassen founded solely on the theory

of supervisory liability. Boucher does not allege any facts stating that Maassen

had any personal participation in the incidents giving rise to this lawsuit. (See

Dkt. 50 at 7-15.)

      Section 1983 creates a cause of action for damages based on personal

liability; a plaintiff must show the defendant’s personal involvement or

participation, or direct responsibility for the conditions of which he complains.

Rascon v. Hardiman, 803 F.2d 269, 273 (7th Cir. 1986); Wolf–Lillie v. Sonquist,

699 F.2d 864, 869 (7th Cir. 1983). The doctrine of respondeat superior, under

which a supervisor may be held liable for an employee's actions, has no

application to § 1983 actions. Adams v. Pate, 445 F.2d 105, 107 (7th Cir. 1971).




                                       3
      Case: 3:18-cv-00760-jdp Document #: 51 Filed: 12/08/20 Page 4 of 5




      Boucher alleges that Maassen reviewed a May 2015 complaint regarding

denial of Boucher’s wheelchair request. (Dkt. 50 at 3-4.) Boucher contends that,

because Maassen reviewed the May 2015 complaint, “by May 2015 Maassen

was on notice of a widespread practice at JCI of nursing staff ignoring the

serious medical needs of detainees like Plaintiff, thereby exposing them to

unreasonable risk of harm.” (Dkt. 50 at 8.)

      Boucher provides no evidence of this alleged systemic deficiency.

Moreover, the Court already dismissed Boucher’s claims against Nurse Debra

Tidquist. (Dkt. 45 at 1.) The sole remaining defendant is a physician, W.

Bradley Martin. Boucher fails to show how Maassen knew of or had any

authority to address a systemic deficiency even if it existed through

determining the staffing levels of physicians. Accordingly, Boucher’s proposed

claim against Maassen fails as a matter of law, rendering amendment futile.

                               CONCLUSION

      For the foregoing reasons, the Defendant respectfully requests that this

Court exercise its discretion to deny leave for Boucher to file an amended

complaint.

      Dated this 8th day of December, 2020.

                                    Respectfully submitted,

                                    JOSHUA L. KAUL
                                    Attorney General of Wisconsin



                                       4
      Case: 3:18-cv-00760-jdp Document #: 51 Filed: 12/08/20 Page 5 of 5




                                   s/ Sandra L. Tarver
                                   SANDRA L. TARVER
                                   Assistant Attorney General
                                   State Bar #1011578

                                   Attorneys for Defendant

Wisconsin Department of Justice
Post Office Box 7857
Madison, Wisconsin 53707-7857
(608) 266-7630
(608) 267-8906 (Fax)
tarversl@doj.state.wi.us




                                      5
